FILED
                            NOT FOR PUBLICATION                                FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50635

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00240-JFW-1

  v.
                                                 MEMORANDUM *
CHANCEY TERREL FULLER, AKA
Chance, AKA Fat Boy,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                      Argued and Submitted February 8, 2012
                               Pasadena, California

Before: D.W. NELSON, O’SCANNLAIN, and N.R. SMITH, Circuit Judges.

       Chancey Terrel Fuller appeals his jury conviction for conspiracy to traffic

marijuana, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A), and

possession of marijuana with intent to distribute, in violation of 21 U.S.C.

§ 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         The district court did not err in denying Fuller’s motions to suppress the

wiretap evidence. The government’s reliance on an invalid delegation order in its

wiretap applications was a minor insufficiency that did not subvert the

congressional purpose of Title III of the Omnibus Crime Control and Safe Streets

Act of 1968. See United States v. Callum, 410 F.3d 571, 576 (9th Cir. 2005);

United States v. Swann, 526 F.2d 147, 149 (9th Cir. 1975) (per curiam). In

addition, the government’s failure to comply with the prescribed minimization

requirements does not warrant suppression because the government still “adopt[ed]

reasonable measures to reduce to a practical minimum the interception of

conversations unrelated to the criminal activity under investigation.” United States

v. McGuire, 307 F.3d 1192, 1199 (9th Cir. 2002).

         The district court also did not clearly err by finding that Fuller’s text

messages were obtained from an independent source. Murray v. United States, 487

U.S. 533, 542 (1988).

         In addition, Fuller failed to make a substantial preliminary showing to

warrant a hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978). See

United States v. Whitworth, 856 F.2d 1268, 1280-82 (9th Cir. 1988); United States

v. Stanert, 762 F.2d 775, 782 (9th Cir.), amended by, 769 F.2d 1410 (9th Cir.

1985).


                                              2
      Further, the district court did not clearly err in finding that Fuller’s waiver of

counsel was unequivocal. See United States v. Mendez-Sanchez, 563 F.3d 935,

944 (9th Cir. 2009). Thus, the district court did not abuse its discretion by

permitting advisory counsel to withdraw and then declining to reappoint advisory

counsel. Cf. LaGrand v. Stewart, 133 F.3d 1253, 1269 (9th Cir. 1998); United

States v. Salemo, 81 F.3d 1453, 1457 (9th Cir. 1996). Moreover, the withdrawal of

advisory counsel was not a substantial enough change in circumstances to require a

second hearing pursuant to Faretta v. California, 422 U.S. 806 (1975). See United

States v. Hantzis, 625 F.3d 575, 580-81 (9th Cir. 2010). The district court also did

not clearly err in concluding that Fuller requested counsel at sentencing in bad

faith. Cf. Robinson v. Ignacio, 360 F.3d 1044, 1060 (9th Cir. 2004).

      Finally, the district court did not abuse its discretion by denying Fuller’s

motion to continue. United States v. Rivera-Guerrero, 426 F.3d 1130, 1138-39

(9th Cir. 2005).

      AFFIRMED.




                                           3